Citation Nr: 1010667	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-15 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation prior to 
August 28, 2006, and in excess of 50 percent for bilateral 
hearing loss after August 28, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active duty from November 1966 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A January 2009 rating decision increased to 50 percent the 
service-connected bilateral hearing loss disability rating, 
effective on August 28, 2006, the date of the last 
examination.  The claim had been reopened in April 2005.

Inasmuch as a rating higher than 50 percent for the service- 
connected bilateral hearing loss is available, and inasmuch 
as a claimant is presumed to be seeking maximum available 
benefit for a given disability, the claim for higher ratings, 
as reflected on the title page, remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The period 
before the increased rating remains on appeal.  The issue on 
the title page has been recharacterized as set forth on the 
title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  As of August 28, 2006, the evidence demonstrates that the 
Veteran has level VIII hearing bilaterally.

3.  Prior to August 28, 2006, the evidence demonstrates that 
the Veteran had at worst level I hearing in his left ear and 
level VI in his right.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for bilateral hearing loss are not met, on or after August 
28, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2009); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, Tables VI, 
VIa, VII, Code 6100 (2009).

2.  Prior to August 28, 2006, the criteria for an evaluation 
in excess of zero percent for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2009); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, Tables VI, 
VIa, VII, Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. §3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Board notes that, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the 
disability).  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

In this case the Veteran was provided with a VCAA 
notification letters in June 2005 and August 2006.  These 
letters provided all the notification required by Pelegrini 
and Dingess.  Accordingly, the Board concludes that the duty 
to notify has been met.

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was provided with a VA medical examination in 
August 2006.  The Board notes that the RO scheduled the 
Veteran for VA examinations in November and December 2008 for 
which he failed to report.

The Board emphasizes at this point that it is well 
established that the duty to assist is not always a one-way 
street.  A veteran seeking help cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). Insofar as 
the Veteran has failed to report for the multiple scheduled 
VA examinations, the Board is of the opinion that no further 
assistance in this regard is required on the part of the VA.  
Accordingly, in light of the Veteran's failure to cooperate 
with the VA's efforts to assist him with the factual 
development of his claim, no further effort will be expended 
to assist the Veteran in this regard.

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an increased 
evaluation for the service-connected bilateral hearing loss. 

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§ 3.102, 4.3 (2009).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The August 2005 rating decision continued the zero percent 
evaluation for the Veteran's service-connected bilateral 
hearing loss.  

Under the regulation and rating codes for the evaluation of 
hearing loss, an examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  In order to receive a 10 
percent evaluation or higher, the better ear must be at level 
III or higher, while at the same time the poorer ear must be 
at level IV or higher.  See 38 C.F.R. § 4.86, Table VII.

For special cases, when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86.

The Veteran was afforded a VA audiology examination in June 
2005.  The right ear had pure tone thresholds of 55, 55, 65, 
and 70 decibels at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The left ear had pure tone thresholds of 55, 
40, 40, and 40 decibels at these same frequencies.  The 
average threshold for the right ear was 61 and for the left 
ear was 44.  The Veteran had 60 percent speech recognition in 
the right ear, and 100 percent in the left ear.  This 
translates to level VI hearing for the right ear, and level I 
for the left ear which, when applied to 38 C.F.R. § 4.85, 
Table VII, equates to continuation of the zero percent 
evaluation.  As such, an evaluation in excess of the zero 
percent evaluation is not warranted for bilateral hearing 
loss prior to August 28, 2006.  

The Veteran underwent an additional VA audiology examination 
on August 28, 2006.  The right ear had pure tone thresholds 
of 90, 80, 85, and 95 decibels at 1000, 2000, 3000, and 4000 
Hertz, respectively.  The left ear had pure tone thresholds 
of 50, 55, 70, and 75 decibels at these same frequencies.  
The average threshold for the right ear was 88 and for the 
left ear was 63.  The Veteran had 50 percent speech 
recognition in the right ear, and 75 percent in the left ear.  
This translates to level VIII hearing for the right ear, and 
level VIII for the left ear which, when applied to 38 C.F.R. 
§ 4.85, Table VII, equates to a 50 percent evaluation.  As 
such, an evaluation in excess of 50 percent is not warranted 
for bilateral hearing loss after August 28, 2006.

While the Board acknowledges the Veteran's complaints of 
hearing loss, the Veteran has not met the criteria for an 
evaluation in excess of zero percent prior to August 28, 
2006.  Additionally, the Veteran has not met the criteria for 
a rating in excess of 50 percent after August 28, 2006.  As 
preponderance of the evidence is against a higher rating, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).

Again, it is noted that additional examinations were 
scheduled to ascertain whether there was more recent 
worsening in the ears.  Appellant failed to appear for those 
examinations and has not indicated a willingness to report.  
As such, the evidence will be based on the evidence of 
record.  38 C.F.R. § 3.655.

Otherwise, ratings are based on the application of the 
schedular criteria, resulting in the holdings set out above.

Review of the record does not reveal that the Veteran has 
missed significant time from work due to the pathology, nor 
is there evidence of lost income due to the pathology.  Thus, 
there is no basis to conclude that there is "marked" 
interference with employment.  Moreover, there is no evidence 
of repeated hospitalization or other pathology which makes 
application of the regular schedular provisions impractical.  
As such, it does not appear that an extraschedular rating is 
warranted. 38 C.F.R. § 3.321. 


ORDER

An evaluation in excess of zero percent for bilateral hearing 
loss prior to August 28, 2006 is denied.

An evaluation in excess of 50 percent for bilateral hearing 
loss on and after August 28, 2006 is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


